Citation Nr: 1811277	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  14-20 597A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a psychiatric disorder.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a low back disability.

3.  Entitlement to service connection for a psychiatric disorder.

4.  Entitlement to service connection for diabetes mellitus.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran served on active duty from October 1971 to October 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2004 and June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In October 2017, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The Board has expanded the Veteran's claim of entitlement to service connection for schizoaffective disorder/agitated depressive disorder to entitlement to service connection for an acquired psychiatric disability pursuant to the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, and as will be discussed in more detail below, the Board finds that the proper rating decision on appeal with respect to the psychiatric claim is a September 2004 rating decision that declined to reopen a claim of entitlement to service connection for a psychiatric disorder.  

The Board also observes that a December 2005 rating decision found that new and material evidence had not been submitted to reopen a claim of entitlement to service connection for PTSD, and the Veteran filed a timely March 2006 notice of disagreement with that denial.  However, no statement of the case was issued.  Nevertheless, given that the Board has broadened the scope of the Veteran's psychiatric claim and finds that the earlier September 2004 rating decision is the proper rating decision on appeal with respect to the psychiatric claim, no further action is necessary with respect to that decision.

Next, regardless of the determination reached by the RO with respect to whether new and material evidence has been received, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of the Veteran's previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

As a final introductory matter, the Board acknowledges that the Veteran offered testimony on but did not perfect his appeal with respect to the issue of entitlement to service connection for diabetes mellitus, and also offered testimony on the issue of entitlement to an increased rating for bilateral hearing loss, as it was unclear at the time of the hearing whether that issue was on appeal.  Following a review of the record, the Board will accept jurisdiction over the diabetes mellitus appeal, but not the issue of entitlement to an increased rating for hearing loss.  

In this regard, while the Veteran limited his substantive appeal to the issues concerning psychiatric and low back disabilities, he offered testimony and was informed at the Board hearing that the diabetes mellitus service connection claim was on appeal.  Thus, the Board accepts jurisdiction over that appeal.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (holding that VA waives any objection to the timeliness of a substantive appeal by taking actions that would lead an appellant to believe that the appeal was perfected).  

In contrast, the Veteran was not informed that the hearing loss issue was on appeal, but rather was given the opportunity to provide testimony in the event that it was properly before the Board.  However, the record shows that the Veteran has not even filed a notice of disagreement relating to hearing loss.  Instead, the record shows that entitlement to an increased rating for hearing loss was denied in unappealed rating decisions in July 2014 and April 2016.  To the extent that the Veteran did file a timely notice of disagreement with the June 2013 rating decision that established service connection and assigned an initial rating for bilateral hearing loss, he limited his disagreement to the psychiatric, low back, and diabetes mellitus claims currently on appeal.  Moreover, as it was explained to the Veteran at the hearing that the issue was not necessarily on appeal and VA has not otherwise treated the hearing loss increased rating claim as on appeal, that issue is not within the Board's jurisdiction.  Id.


FINDINGS OF FACT

1.  An August 1998 rating decision denied service connection for psychiatric and low back disabilities; the Veteran failed to perfect an appeal of that decision.

2.  Some of the evidence received since the August 1998 rating decision relates to unestablished facts necessary to substantiate the previously denied psychiatric claim.

3.  A September 2006 rating decision declined to reopen a claim of entitlement to service connection for a low back disability; neither new and material evidence nor a notice of disagreement was received within one year of that decision.

4.  Additional evidence submitted since the September 2006 rating decision declining to reopen a claim of entitlement to service connection for a low back disability does not raise a reasonable possibility of substantiating the claim.

5.  The Veteran's current psychiatric disorder was incurred in service.

6.  Diabetes mellitus was not incurred in service.


CONCLUSIONS OF LAW

1.  The August 1998 rating decision is final; new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for a psychiatric disability.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. §§ 3.104, 3.156, 20.1103 (2017).

2.  The September 2006 rating decision is final; new and material evidence has not been received to reopen the Veteran's claim of entitlement to service connection for a low back disability.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. §§ 3.104, 3.156, 20.1103 (2017).

3.  The criteria for service connection for a psychiatric disorder have been met.  38 U.S.C. §§ 1110, 1131, 5107(b) (2012); 38 C.F.R §§ 3.102, 3.303 (2017).

4.  The criteria for service connection for diabetes mellitus have not been met.  38 U.S.C. §§ 1110, 1131, 5107(b) (2012); 38 C.F.R §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

Generally, if a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C. § 5108.  

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold to reopen a claim is low. Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran's initial claims of entitlement to service connection for psychiatric and low back disabilities were denied in an August 1998 rating decision.  The Veteran filed a timely notice of disagreement with that decision in October 1998, but failed to perfect his appeal following February 1999 issuance of a statement of the case.  Even so, as he underwent additional relevant VA examinations in February 1999 pursuant to a pension claim, a supplemental statement of the case was issued in June 1999, and the Veteran was informed that he had either 60 days or until September 9, 1999, within which to perfect his appeal.  However, he failed to do so.  Thus, the decision became final.  See 38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.156(b); 20.302, 20.1103 (2017); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

In April 2004, the Veteran applied to reopen his psychiatric and low back claims, and a September 2004 rating decision found that new and material evidence had not been submitted to reopen those claims.  Specifically, the RO found that evidence had not been submitted showing that a psychiatric disorder was incurred in or related to service.  The reasons for the denial related to the low back are somewhat unclear, as the rating decision merely refers to the discussion related to the psychiatric claim, on which basis it would appear that the RO declined to reopen the low back claim on the same basis as the psychiatric claim - namely, a lack of evidence showing a nexus between the low back disability and service.  However, the Board observes that the prior August 1998 rating decision also appears to have found an absence of in-service incurrence. 

Thereafter, in February 2005, notably within one year of that decision, the Veteran submitted ongoing VA treatment notes, including one dated in October 2000 indicating that the Veteran developed symptoms of schizophrenia in service.  Such evidence supportive of a nexus constitutes new and material evidence received within one year of the September 2004 rating decision such that the rating decision did not become final.  38 C.F.R. § 3.156(b).  As such, the underlying April 2004 claim upon which the September 2004 rating decision was based remained pending at the time of receipt of the later July 2010 claim to reopen the psychiatric claim decided by the June 2013 rating decision appealed by the Veteran.  

What is more, the October 2000 VA treatment note constitutes new and material evidence sufficient to reopen the psychiatric claim.  As it was not previously considered by decisionmakers in August 1998, it is considered new.  Moreover, it suggests a nexus between the Veteran's current psychiatric disorder and service, and thus, when presumed credible, is material.  The Board is cognizant that, at the time of the October 2000 VA treatment, a VA provider found the Veteran's reports generally not credible based on a finding that his DD Form 214 did not show service in "Indochina."   However, such finding is not relevant to the reported history of psychiatric symptoms and hospitalization for the same in service, which is entirely supported by the STRs.  Regardless, the credibility of such evidence is presumed absent evidence that it is patently false, which is not present.  Thus, the Board finds that the October 2000 VA treatment note is both new and material, and the previously denied psychiatric claim is considered reopened.  

As a final matter related to the psychiatric claim, to the extent that the earlier VA treatment records subsequently submitted from 2005 to 2016 could be considered in VA's constructive possession prior to the issuance of the September 2004 rating decision, the Board first notes that the August 1998 rating decision became final when the Veteran failed to perfect his appeal.  Further, there is nothing to support that the VA adjudicators were placed on notice or had constructive, let alone actual, knowledge of the existence of those records within one year of the August 1998 rating decision.  Regardless, the October 2000 treatment note that does relate to nexus would still not have been "received" within one year of the August 1998 rating decision such that that earlier decision remained pending.  Moreover, the treatment records that are dated within one year of the August 1998 rating decision are either not relevant or relate only to evidence of a current disability, which was already established.  Thus, they do not otherwise constitute new and material evidence such that the August 1998 rating decision did not become final.                                                                                                                                                                 

Turning to the low back claim, the Board similarly finds that the September 2004 rating decision did not become final with respect to that issue.  In this regard, though not physically submitted until 2010, the Board finds that VA was in constructive possession of a September 2005 treatment note documenting the Veteran's reports of an onset of low back pain in service and low back injury sustained playing basketball and sports in service.  This is because in a July 2005 statement, the Veteran reported ongoing VA treatment "thru 2005" at VA for "mental & physical service encountered ailments," and while VA treatment records were subsequently obtained in December 2005 that dated through December 23, 2005, it appears they were incomplete and for some reason omitted a September 1, 2005, medical record showing that the Veteran reported an onset of back pain and a back injury during service.  The Board finds that given the Veteran's July 2005 report and the fact that VA obtained treatment records in December 2005 that should have included the September 1, 2005, treatment note, new and material evidence suggestive of nexus was in VA's constructive possession within one year of issuance of the September 2004 rating decision, and that decision did not become final with respect to the low back claim.

However, the Board notes that a subsequent September 2006 rating decision that also declined to reopen the low back claim did become final.  The Veteran was notified of that decision and his appellate rights in October 2006, and he did not appeal the denial of the claim or submit new and material evidence within one year. Thus, the September 2006 decision, as well as the earlier September 2004 decision on the same issue, became final.  See 38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.156(b); 20.302, 20.1103 (2017); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

The Board acknowledges that in 2010, additional VA treatment records were associated with the claims file that date within one year of the September 2006 rating decision.  However, those records were not in VA's constructive possession within one year of the September 2006 rating decision (issued in October 2006).  Unlike in July 2005, when the Veteran put VA on notice of his ongoing VA treatment "thru 2005" within one year of the September 2004 rating decision, the Veteran did not notify VA adjudicators of the existence of any VA treatment within one year of October 2006.  Indeed, following issuance of the September 2006 rating decision, no further communication was received from the Veteran until his current July 2010 claim on appeal.  Thus, those VA treatment records were not in constructive possession of VA adjudicators within one year of the September 2006 rating decision.  The Board also points out that the relevant VA treatment records merely relate to the existence of a current low back disability, which was already established, and thus, even if they had been in VA's constructive possession, such treatment records would not constitute new and material evidence sufficient to abate the finality of the September 2006 rating decision.

In any event, turning to whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability, the Board notes that the evidence at the time of the September 2006 rating decision included service treatment records, post-service VA and private treatment records, VA examinations, and the Veteran's lay statements.  The RO declined to reopen the claim because the Veteran failed to respond to requests for new and material evidence related to his lumbar spine disability.

The relevant evidence received since the September 2006 rating decision includes ongoing VA and private treatment notes and the Veteran's hearing testimony.  The foregoing evidence is generally new, as it was not previously considered by VA adjudicators in September 2006.  Nevertheless, the evidence is not material because it does not relate to the unestablished fact of nexus.  Overall, the VA and private treatment notes are silent for evidence that the Veteran's current low back disability is related to service.  Moreover, his specific reports during treatment or during his hearing of incurring back pain or sustaining injury to the back in service are not new because they are cumulative of his statements of record at the time of prior rating decisions in September 2004 and September 2006.  Indeed, the Veteran reported such in-service injury and pain related to the back during May 1998 and February 1999 examinations, as well as during VA treatment.  

Finally, to the extent that the Veteran has provided testimony that, during orthopedic treatment, he learned that he was "possibly born with this condition" and his back condition is congenital in nature, such evidence is not material, as it does not suggest a nexus between his current low back disability and service.  Even considering the Veteran's new theory of contention with other evidence of record, the Board finds that the Veteran's statements alone are insufficient to reopen the claim absent other evidence to support it for various reasons.  

Foremost, the Veteran is not competent to diagnose a congenital back disability, and available treatment notes do not support that the Veteran's low back disability has been deemed to be congenital in nature or otherwise existed prior to service.  In fact, it appears that the Veteran's "congenital" diagnosis relates to his cervical spine.  In this regard, the Veteran has submitted on multiple occasions a July 2010 imaging report that shows a diagnosis of "congenital canal stenosis."  A handwritten note on a copy of the imaging report references "V.A. CLAIM" for "BACK CONDITION." Thus, it seems likely that the Veteran's testimony concerning a congenital spinal diagnosis relates to his cervical spine disability, which is not on appeal, and is in fact unrelated to his lumbar spine disability.  There is no other evidence of record to support any sort of congenital or preexisting disability related to the lumbar spine.

Furthermore, STRs show that, though the Veteran reported a history of recurrent back pain upon entrance into service in September 1971, there was no spinal abnormality or disability found on examination, and STRs are otherwise entirely silent for any complaints related to the low back.  In July 1974, the Veteran was expressly found to be free of physical defects that were incompatible with active sports participation.  Indeed, although during his separation examination the Veteran reported a significant number of other complaints, including physical injuries, injuries sustained while playing basketball, and injuries that he was reporting for the first time and for which he did not otherwise seek treatment during service, he did not mention his low back.  Furthermore, the first evidence post service related to the low back dating from the early 1990s is similarly silent for evidence that the Veteran had a congenital back disability, but rather, show that he sustained injury to his low back at work in 1988, prior to which he did not have low back problems.  

In any event, the Veteran is not competent to diagnose a congenital back disability, and such a diagnosis is not otherwise shown anywhere in the record related to the low back but rather the cervical spine.  Accordingly, his testimony alone is not sufficient to reopen the claim of entitlement to service connection for a low back disability.

Thus, for the foregoing reasons, the Board finds that the record does not contain new and material evidence to reopen the claim of entitlement to service connection for a low back disability, and claim to reopen that issue must be denied. 

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C. § 5107(b) (2012); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

II. Service Connection

Generally, a grant of service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.   Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

Service connection may be granted through the application of statutory presumptions for chronic conditions, such as psychosis.  See 38 C.F.R. §§ 3.303(b), 3.309(a) (2017); see also 38 U.S.C. §§ 1101(3) (2012).  A claimant may benefit from a presumption of service connection where a chronic disease has been shown during service. 38 C.F.R. § 3.303(b).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013)(holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).

Turning first to diabetes mellitus, in this case, the Veteran has a current disability, as treatment records show a diagnosis and ongoing treatment for diabetes mellitus since as early as 1998.  Nevertheless, the Veteran's claim fails because the record contains neither evidence to support in-service incurrence of diabetes nor evidence of a causal relationship between the Veteran's diabetes and his service.  

In this regard, service treatment records are silent for diagnosis of or treatment related to diabetes, and there is no competent medical opinion linking the Veteran's diabetes mellitus to any aspect of his military service.  To the latter end, the Board acknowledges that the Veteran has not been afforded a VA examination related to -his diabetes mellitus claim.  However, one is not warranted here, as there is no evidence to suggest that the Veteran's diabetes mellitus may be associated with his service.  Indeed, during his October 2017 Board hearing, the Veteran testified that he did not have any specific contentions related to his diabetes mellitus, that he believed the condition was hereditary, and "I don't think it's service related."  Consistent with the Veteran's testimony, the Board observes that during June 2009 VA treatment, the Veteran reported that both of his parents and eight of his nine siblings had diabetes mellitus.

As such, in light of the above, the Board finds the preponderance is against the claim.  Therefore, entitlement to service connection for diabetes mellitus is denied.

In contrast, the Board finds that service connection for a psychiatric disability is warranted, as all of the elements of service connection are met.

Taking the elements of service connection in order, the record shows a current psychiatric disability, as VA treatment notes dating through 2013 show assessments or treatment related to anxiety, depression, psychosis, PTSD, and schizophrenia.  Additionally, the record shows in-service incurrence, as service treatment records show that in March 1974, the Veteran was referred for psychiatric treatment, and from June to July 1974, he was hospitalized for psychiatric complaints, including hallucinations, and was assessed with rule out psychosis.  

Finally, the record supports that the Veteran's in-service psychiatric symptoms, including hallucinations, were an early manifestation of his subsequently diagnosed psychosis, chronic schizophrenia and/or schizoaffective disorder.  In this regard, private and VA treatment records dating from the 1990s and through 2013 show similar symptoms of hallucinations and depression diagnosed as schizophrenia, schizoaffective disorder, and psychosis.  Importantly, during a May 1998 VA psychiatric examination, a VA examiner noted that the Veteran's symptoms of depression and psychosis manifested in service, and were "reawakened' following a back injury in 1988.  That examiner further reviewed an MMPI test administered to the Veteran in service and found the results to be congruent with a depressive disorder with psychosis.  

The Board therefore finds that the Veteran had an in-service psychiatric disability manifested by depression, hallucinations, and psychosis, and currently has a diagnosed psychiatric disability, variously diagnosed as schizophrenia, schizoaffective disorder, and psychosis.  The Veteran's service treatment records show a chronicity of symptoms during service, and credible lay statements and submissions from competent medical professionals indicate that the Veteran's chronic psychiatric symptoms continued post service to the present.  Hence, entitlement to service connection for a psychiatric disability is warranted.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 3.303(b).

ORDER

New and material evidence has been received, and the claim of entitlement to service connection for a psychiatric disability is granted.  

New and material evidence has not been received, and the request to reopen the claim of entitlement to service connection for a low back disability is denied.  

Service connection for a psychiatric disability is granted.

Service connection for diabetes mellitus is denied.


______________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


